Citation Nr: 0603415	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the veteran's service-
connected post-traumatic stress disorder.

2.  Entitlement to an effective date prior to August 2, 2000, 
for the grant of a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1946 to April 
1948 and from August 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision which 
denied entitlement to secondary service connection for a 
heart disability, and a January 2001 rating decision which 
granted entitlement to a total disability rating based on 
individual unemployability, effective August 2, 2000.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania issued both decisions.

In June 2002 and March 2003, the Board undertook additional 
development under 38 C.F.R. § 19.9(a)(2) (2002).  In May 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2), disallowing the 
Board to develop claims.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 
2003).  Thus, in August 2003, the Board remanded the claims 
for the requested development and a substantive review of the 
case.  The Appeals Management Center (AMC) took the necessary 
actions and issued a supplemental statement of the case in 
April 2005.  The case was then returned to the Board for 
appellate review in January 2006.

In January 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's coronary artery disease is medically 
related to his service-connected post-traumatic stress 
disorder.

2.  In March 1999, the veteran submitted a formal application 
for individual employability due to his service-connected 
disabilities. 

3.  A rating decision in January 2001 granted a total 
disability evaluation due to individual unemployability, 
effective August 2, 2000, the date entitlement arose. 


CONCLUSIONS OF LAW

1.  The veteran's non-service-connected heart disability is 
not proximately due to, or the result of, his service-
connected post-traumatic stress disorder, nor has it 
undergone aggravation which is proximately due to, or the 
result of, the same.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  The criteria for an effective date prior to August 2, 
2000, for an award of a total rating for compensation 
purposes based on individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 
C.F.R. 
§§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from claims 
for service connection for a heart disability and for a total 
disability rating based on individual unemployability (TDIU).  
In this context, the Board notes that substantially complete 
applications were received in February and March 1999 and 
adjudicated in November 1999 and February 2000, prior to the 
enactment of the VCAA.  However, during the course of the 
appeal, the AMC provided notice to the veteran regarding the 
VA's duties to notify and to assist.  

Specifically, in February 2004, the AMC notified the veteran 
of information and evidence necessary to substantiate the 
claims for secondary service connection and a TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In April 
2005, the AMC readjudicated the claims based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  The content and 
timing of the February 2004 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

The Board observes that after the last supplemental statement 
of the case, the veteran submitted additional medical 
evidence and personal argument in June 2005.  However, he 
also submitted at that time a waiver of RO consideration of 
the additional information.  

With respect to the grant of total disability rating based on 
individual unemployability (TDIU), the veteran raised the 
issue of an earlier effective date for the same in his notice 
of disagreement.  Therefore, this is a down-stream issue in 
which VCAA notice is not required, since VA already has given 
proper VCAA notice regarding the original TDIU claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  All identified 
private and VA records have been secured.  Additionally, 
records compiled for the veteran's successful application for 
Social Security Administration (SSA) disability benefits have 
been associated with the claims folder.  The veteran has been 
medically examined by VA in conjunction with his claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Secondary Service Connection

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) has either caused or 
aggravated his coronary artery disease (CAD) and consequently 
entitles him to service connection for the heart disability. 

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Additionally, when aggravation of a non-service-connected 
disability is proximately due to, or the result of, a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board has reviewed the veteran's extensive treatment 
records, to include private records in the early to mid 
1980s, and sporadic treatment from June 1999 to September 
2004.  Also of record and reviewed are VA records documenting 
intermittent treatment from the 1950's to 1970s, and then 
more constant treatment from February 1998 to March 2005.  
Additionally, the veteran has submitted many personal 
statements regarding his views on the etiology of the his 
heart disorder, and the effect his psychiatric disorder has 
on it.

The veteran currently carries a diagnosis of coronary artery 
disease as confirmed by all reports, and described by recent 
cardiac catheterizations (September 2004 and June 2003 
private records) as severe single vessel disease with 
moderate left ventricular dysfunction.  Several opinions from 
both VA and private sources are of record concerning the 
etiology of the veteran's heart disability and the effect on 
it of his psychiatric disability.  

The Board notes at the outset that none of the opinions of 
record indicates that the veteran's PTSD has caused his heart 
disease.  In fact, two opinions specifically deny such a 
relationship.  See VA examinations in February 2003 and March 
2005.  Therefore, the issue for the Board is whether the 
veteran's CAD has been aggravated by his psychiatric 
disorder.  

The veteran was examined in February 1998 in conjunction with 
a claim for an increase for his psychiatric disability.  The 
examiner stated that he had not reviewed the veteran's 
medical records.  During the course of the mental status 
examination, the veteran reported a history of CAD and a 
myocardial infarction (MI) in October 1987.  He also reported 
experiencing panic attacks, which he described as periods 
where he had heart palpitations, would break out into a 
sweat, and experience chest pain (angina).  The examiner 
offered an opinion regarding the veteran's anxiety disorder, 
indicating that "it [was] probably aggravating his coronary 
... problems."

In the context of a September 1999 general medical 
examination at VA, the veteran again reported chest pain 
during anxiety attacks and a prior history of the 1987 MI. 
Based on prior diagnostic tests, a diagnosis of CAD was 
noted.  The examiner indicated that "[i]t is hard to 
differentiate whether his chest pain is related to his 
anxiety or if it is from his heart."  He further stated the 
chest pain "could be related" to his heart disease. 

The veteran's private physician wrote in December 1999 that 
the veteran's severe chronic anxiety disorder and his PTSD 
indeed "could aggravate" his CAD by causing incapacitating 
chest pain.   A cardiologist, in May 2000, noted that the 
veteran has class II angina, brought on by extreme exertion 
or when he has an anxiety bout.

A VA doctor of osteopathy examined the veteran in February 
2003 relative to CAD.  The veteran reported having chest pain 
about 14 times in the past month, in the course of what he 
termed panic attacks, for which he used a nitroglycerine 
spray.  Specifically, the veteran reported that his chest 
pain "usually comes on after excitement or a panic attack."  
Upon examination, the doctor opined that the veteran's PTSD 
had not caused the CAD, but "certainly can aggravate the 
condition by virtue of elevating the catecholamine which in 
turn may increase vasospasm with the resultant chest 
discomfort."  The June 2003 addendum to this exam did not 
add anything substantive to the prior opinion.  That is to 
say, the addendum merely restated that PTSD, anxiety, or 
panic episodes can cause chest pain. 

The veteran underwent additional VA heart examination in 
March 2005.  This doctor reviewed the veteran's claims file, 
to include private and VA treatment records and the February 
2003 opinion.  He specifically referred to diagnostic studies 
from the time predating the veteran's 1987 MI to the present, 
which included the results of cardiac catheterizations in 
June 2003 and September 2004.  The doctor indicated that 
there had been no aggravation of the veteran's CAD by PTSD.  
In so opining, the doctor pointed out that in 1984, the 
veteran was listed as having angioplasty of the left anterior 
descending coronary artery, and was only showing some luminal 
irregularities.  Additionally, on cardiac catheterization in 
June 2003 and September 2004, the left coronary artery 
continued to show only some luminal irregularities.  Based on 
these studies, the doctor stated there had been no 
progression of the veteran's heart disease, despite his PTSD.  

The doctor did indicate that the veteran's symptoms of heart 
disease can be affected by PTSD, referring to the veteran's 
anxiety-induced angina.  However, he did not interpret this 
as aggravating the disease itself.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

With these factors in mind, the Board finds that the March 
2005 opinion is most probative of the actual severity of the 
veteran's heart disease, to include the impact caused by his 
PTSD.  Of particular relevance, the opinions of September 
1999, December 1999, and February 2003 all indicate that the 
veteran's PTSD "could aggravate" or "could be related to" 
his CAD, because it caused panic attacks, which in turn 
caused chest pain.  None of these three exams, however, 
discussed these pains in terms of the actual disease process 
of CAD.  In fact, the September 1999 opinion admittedly 
indicated it was "hard to differentiate" whether the chest 
pain was relate to anxiety or to CAD.  None of these three 
provide any other basis for the opinion of a "could be" 
relationship, apart from the anatomical connection of chest 
pains to the heart, and of coronary artery disease being a 
disease of the heart. 

This leaves for review the February 1998 opinion in the 
context of a mental status examination and the March 2005 
opinion during a heart examination.  In February 1998, the 
mental health examiner appears to base his opinion of 
probable aggravation on the veteran's detailed description of 
his panic attacks, to include palpitations and angina.  There 
is no discussion of the veteran's prior echocardiograms 
(ECGs) or other diagnostic studies cataloging the progression 
of the veteran's disease.  It is simply based on the symptom 
of chest pain. 

The March 2005 opinion, however, comprehensively discusses 
the history of the veteran's actual heart disorder and its 
progression to the present.  Specific reference is made to 
diagnostic studies in 1984 as compared to the same in 2003 
and 2004.  Based on these comparisons, the examiner opined 
that while chest pain symptoms have been brought on by his 
service-connected disability, his non-service-connected heart 
disease has not actually been aggravated.  The Board finds 
that based on the thoroughness of the opinion, which was 
rendered in the scope of a medical examination of the heart, 
rather than any other system, and an extensive review of the 
record, it is the most credibile of the opinions of record.  

The Board notes that the veteran has been granted a 100 
percent rating for his PTSD based, in part, on the severity 
and frequency of his chest pain-inducing panic attacks.  See 
Board decision dated in June 2002.  Thus, the veteran's chest 
pains due to PTSD are adequately accounted for under his 
current ratings.    

The Board also has considered the veteran's own assertions 
that his PTSD has either caused or aggravated his heart 
disability.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his personal experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that his non-service-connected 
heart disease was caused, or has been aggravated, by his 
service-connected PTSD; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted.

Earlier Effective Date for a TDIU Claim

The veteran contends that his service-connected disabilities 
rendered him unemployable at least as early as the date of 
receipt of his first claim for a TDIU, in May 1998.  The 
Board notes that by rating decision dated in January 1999, 
the RO denied a TDIU.  At that time, service connection was 
in effect for generalized anxiety disorder, rated at 30 
percent; facial scar, at 10 percent; and hemorrhoids and 
hepatitis, both noncompensable.  The veteran's combined 
evaluation, therefore, was 40 percent, which did not qualify 
the veteran for a TDIU under the applicable regulations.  The 
veteran did not appeal this decision.  The RO did receive his 
subsequent application, however, on March 9, 1999.  This is 
the application that was adjudicated by the RO's January 2001 
rating decision that is on appeal presently.

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the  
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  If there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The Board notes that in this case, the veteran met 
the percentage requirements for a TDIU beginning on August 2, 
2000, the effective date of the 70 percent rating that the RO 
granted for his service-connected PTSD.  It is noted that the 
Board subsequently granted a 100 percent rating for that 
disability in its June 2002 decision, with the same August 
2000 effective date. 

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (emphasis 
added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim  has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

In this case, a formal claim for a TDIU was received on March 
9, 1999.  However, as described above, the veteran's 
disability ratings did not meet the schedular requirements 
until August 2, 2000.  The Board observes that the RO 
considered whether an extraschedular rating was appropriate 
prior to that date and found it not to be.  See RO's letter 
to veteran, dated August 17, 2000.  It is also noted that the 
veteran has not filed a notice of disagreement with the 
effective date of the grant of 70 percent (by the RO) or 100 
percent (by the Board), which raised his combined rating to 
the level required by regulation to initially qualify for a 
TDIU, thereby triggering entitlement.  Thus, August 2, 2000 
is the earliest effective date available for the veteran 
under the regulations.  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to the veteran's service-
connected post-traumatic stress disorder, is denied.

Entitlement to an effective date prior to August 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


